Citation Nr: 1413542	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  11-08 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a jaw condition, to include temporomandibular joint disorder (TMJ).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1973 to July 1975.

This case comes before the Board of Veteran's Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In June 2013, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record.

The issue of entitlement to service connection for a jaw condition, to include TMJ, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In June 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew the issue of entitlement to service connection for hypertension. 


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In June 2013, the Veteran withdrew his service connection claim for hypertension.  

Accordingly, there remain no allegations of errors of fact or law for appellate consideration with regard to the Veteran's service connection claim for hypertension; the Board does not have jurisdiction over it; and it is dismissed.


ORDER

The issue of entitlement to service connection for hypertension is dismissed.


REMAND

The Veteran asserts he has TMJ that is related to service and claims service connection is warranted.  At the June 2013 hearing, the Veteran testified that he received blows to his head and jaw during physical training in service, but did not seek treatment at that time.  He further asserts that he experienced "popping" in his jaw after service.  In addition, the Veteran reported that he received private medical treatment related to this condition around 2008, including a diagnosis.  

Given his testimony regarding an injury in service and current diagnosis, a VA examination is necessary to adjudicate the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  On remand, records pertaining to the treatment identified by the Veteran should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for jaw complaints since service.  After securing the necessary release, the RO should obtain these records.

2.  After completion of the above, schedule the Veteran for an appropriate examination to determine the nature and etiology of his claimed jaw condition, to include TMJ.  All pertinent medical records should be made available to the VA examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.  

The examiner is requested to specifically address:

(a)  Specifically identify any jaw pathology.  

(b)  For any currently diagnosed jaw condition, is it at least as likely as not (50 percent or greater possibility) that the condition was incurred in or is otherwise related to service?  

A rationale for all requested opinions shall be provided.  If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Upon completion of the above, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


